Citation Nr: 0713166	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-01 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the appellant's claim of service 
connection for the cause of the veteran's death.  

During the course of this appeal, the claims folder was 
transferred from the Jackson, Mississippi, to the Atlanta, 
Georgia, RO.

When this matter was initially before the Board in June 2005, 
the Board denied the appellant's claim of service connection 
for the cause of the veteran's death.  The appellant appealed 
that the Board's June 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a July 
2006 order, granted the parties' joint motion for remand, 
vacating the Board's June 2005 decision and remanding the 
case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence, that the veteran's death 
is related to service, and particularly to his service-
connected respiratory disability.  In support, she filed 
statements prepared by the veteran's treating cardiologist, 
Dr. Marsha J. Certain, who indicated that there might be a 
link between the veteran's death from ischemic cardiomyopathy 
and coronary artery disease and his service-connected 
respiratory disability.  

The parties, citing the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), agreed that a medical 
opinion was necessary to decide the appeal.  As such, this 
matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate VA examiner.  After his or 
her review, the examiner must opine as 
to whether it is at least as likely as 
not that the veteran's death from 
ischemic cardiomyopathy and coronary 
artery disease was related to service, 
and in particular, to his service-
connected respiratory disability.  In 
doing so, the examiner must comment on 
the impressions offered by Dr. Marsha 
J. Certain in her April and October 
2003 statements.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

2.	Thereafter, the RO should adjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the appellant and her attorney 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


